Citation Nr: 0319657	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-46 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability 
secondary to service-connected flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from August 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision by the Department of 
Veterans Affairs (VA) New York Regional Office (RO).  

In a statement dated in January 2003, the veteran withdrew 
the issue of entitlement to an increased evaluation for his 
pes planus.  Additionally, in April 2003, he withdrew his 
request for a personal hearing before a Member of the Board.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Competent evidence indicates that the veteran's post-
service degenerative joint disease and degenerative disc 
disease and other back disability affecting the entire spine 
has been aggravated by his service-connected flat feet 
disability.  



CONCLUSION OF LAW

The veteran's disability manifested by degenerative joint 
disease, degenerative disc disease and other disability 
affecting the spine was aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants of information or evidence needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder in this case reveals compliance 
with the statutory and regulatory provisions.  That is, 
pertinent rating decisions; the statement of the case (SOC); 
and the letter giving the veteran notification of the VCAA 
dated in September 2002 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and relevant opinions, in addition to VA 
x-ray studies.  The veteran has not authorized VA to obtain 
any additional private evidence.  The Board finds that the 
duty to assist the veteran with the development of his claim 
is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that his current low back disability is 
attributable to impairment associated with his service-
connected flat feet.  He has indicated that as a result of 
increased severity in disability of his flat feet, his back 
has weakened and at times, he has lost his balance, and has 
developed sharp back pains.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that evidence pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R.§ 3.303(d).  Continuity of symptomatology, however, 
is required where a condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Under the facts of this case, the Board notes that direct 
service connection is not warranted.  Essentially, there are 
no medical records, notations, or diagnoses during the 
veteran's period of service that indicate or tend to suggest 
evidence of any back injury or disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The objective evidence of record 
does support a finding, however, that the veteran's low back 
disability has been aggravated by his service-connected flat 
feet disability.  38 C.F.R. § 3.310(a).

Accordingly, under 38 C.F.R. § 3.310, secondary service 
connection for a disorder of the low back is warranted.  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Id.  The Court further held that 
the term "disability" refers to impairment of earning 
capacity, and such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment itself is a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Id.

The Board notes that a VA outpatient record dated in October 
1994 indicates that the veteran reported back problems due to 
his service-connected flat feet.  Noted in the medical record 
is that the veteran was losing balance and experienced pain 
as a result of his service-connected flat feet.  

Additionally, the Board notes the examiner's remarks at a VA 
examination conducted in November 1997 that "it would appear 
that this veteran's service-connected injury is related to 
his ongoing low back pain."  Further, at another VA 
examination also conducted in November 1997, the examiner 
stated that "as far as the relation between the flat foot 
condition and his back condition, in light of the history of 
a lumbosacral spine injury while in the service, the flat 
foot condition probably has not caused the back pain but most 
probably has aggravated it."  

Although there is evidence that the veteran's low back 
disability was not caused by his service-connected pes 
planus, there is no evidence contradicting the opinion that 
the disability was worsened by the service-connected pes 
planus.  

Thus, in light of the foregoing evidence, the Board notes 
that service connection for the veteran's current back 
disability is warranted.  Overall, the preponderance of the 
evidence is in favor of a finding that the veteran's current 
low back disability is aggravated by his service-connected 
flat feet disability.  38 C.F.R. § 3.310.  


ORDER

Service connection for a back disability secondary to 
service-connected flat feet is granted.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

